Citation Nr: 1216606	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-37 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Albuquerque, New Mexico, Regional Office (RO) which denied both an increased evaluation for the Veteran's PTSD and a TDIU.  In July 2010, the RO, in pertinent part, granted a TDIU and effectuated the award as of April 29, 2008.    

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an evaluation in excess of 50 percent is warranted for his PTSD as that disability is manifested by considerable impairment of his concentration and ability to interact with others and productive of significant occupational impairment.  In her March 2012 Appellant's Brief, the accredited representative notes that the "available evidence is too old to adequately evaluate the state of the condition" and requests that the Veteran's appeal be remanded to the RO for an additional evaluation if his claim cannot be granted.  

In reviewing the claims files, the Board observes that the Veteran was afforded VA PTSD evaluations in May 2008 and December 2009.  The May 2008 examination report states that the Veteran was diagnosed with moderate to severe PTSD and assigned a Global Assessment of Functioning (GAF) score of 46.  The December 2009 evaluation indicates that the Veteran was diagnosed with PTSD and assigned a GAF score of 69.  The Veteran has not been afforded a VA examination for compensation purposes since December 2009.  

Additionally, there is no clinical documentation of record dated after December 2009.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the absence of any clinical or examination documentation addressing the Veteran's psychiatric disability dated after December 2009 and in light of the Veteran's request for additional development of the record, the Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD after December 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2009.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

